UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2012 Contravisory Strategic Equity Fund Investor Class – Ticker: CSEFX Institutional Class – Ticker: CSSFX Contravisory Strategic Equity Fund Table of Contents Shareholder Letter 1 Sector Allocation 3 Historical Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 22 Expense Example 23 Approval of Investment Advisory Agreement 25 Trustees and Executive Officers 28 Additional Information 31 Privacy Notice 32 Contravisory Strategic Equity Fund January 22, 2013 The year 2012 was a profitable one for equity and bond investors alike as most segments of the markets rewarded investors with above average gains.For the year, the S&P 500® Index increased 16.0% while the Barclays Capital Intermediate U.S. Aggregate Bond Index appreciated a more modest 4.2%.After being battered in 2011, international stocks fared much better in 2012 as the Dow Jones World Stock Index jumped 16.8%. In the final hours of 2012 the country avoided “plunging off the fiscal cliff” as politicians ultimately agreed to a watered down version of tax reform and spending cuts.During the year, the euro zone averted a breakup and the world economy did not return to a recession (modest growth appears to be the new norm).Despite what is perceived to be a flight to quality theme over the years, global equities continue to climb the proverbial “wall of worry” as they posted double digit gains and easily outperformed global government bonds. As far as fixed income goes, U.S. Treasuries are still supported by accommodative policy and an expanding Fed balance sheet.While we have been concerned about the impact of a rising interest rate environment on bond yields (particularly in government bonds), the Fed has stated that low interest rates and easy money policy will likely remain in effect for at least another year to spur economic growth.Consequently, those investors seeking higher yield may potentially be better served moving up the risk spectrum when considering the risk/reward characteristics of stocks in today’s investment climate. Within the equity markets, some sectors and industry groups have been more favorable than others.Important portfolio adjustments in 2011 were influential in striking the correct balance of offense and defense during the challenging “risk-on, risk-off” environment of 2012.Overweight exposure to defensive sectors such as health care and consumer staples served the portfolio well during the down markets of Q2 and Q4 while overweight exposure to cyclical areas like financials, materials, and industrials proved beneficial during the market rallies of Q1 and Q3.Additionally, a move up the market capitalization scale to an average of $42 billion was judicious as leadership resided heavily within large capitalization themes throughout the year. As we enter 2013, we have observed measured improvement in economically sensitive sectors such as industrials and basic materials as well as improvement in financials and international stocks.Investors seem to be anticipating an improving global economy.This should bode well for stock investors in 2013 as we see an opportunity for another positive year for equities. 1 Contravisory Strategic Equity Fund We wish you and your family, a happy and healthy New Year. Sincerely, Philip A. Noonan Chief Operating Officer The information provided herein represents the opinion of Contravisory Investment Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in ETFs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The S&P 500® Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The Barclays Capital Intermediate U.S. Aggregate Bond Index represents domestic taxable investment-grade bonds with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities and durations in the intermediate range.This index represents a sector of Barclays Capital U.S. Aggregate Index. The Dow Jones World Stock Index is an index that measures the performance of more than 2,000 companies worldwide that represent more than 80 percent of the equity capital on 25 stock markets.It is not possible to invest directly in an index. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Contravisory Strategic Equity Fund is distributed by Quasar Distributors, LLC. 2 Contravisory Strategic Equity Fund SECTOR ALLOCATION at December 31, 2012 (Unaudited) Sector Allocation % Net Assets Manufacturing % Finance & Insurance % Information % Retail Trade % Professional, Scientific, & Technical Services % Construction % Wholesale Trade % Utilities % Transportation & Warehousing % Health Care % Cash* )% Net Assets % *Cash and other assets less liabilities. 3 Contravisory Strategic Equity Fund HISTORICAL PERFORMANCE (Unaudited) Value of $10,000 vs. S&P 500 Index Annual Total Returns Periods Ended December 31, 2012 Annualized Value of Since inception One Year (June 30, 2012) (12/31/12) Investor Class 13.62% (0.88)% $ 9,868 Institutional Class 13.70% (0.78)% $ 9,882 S&P 500 Index 16.00% 7.65% This chart illustrates the performance of a hypothetical $10,000 investment made on June 30, 2011 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 60 days. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (855) 558-8818. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.Returns include reinvested dividends. 4 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Shares COMMON STOCKS: 93.8% Value Aerospace Product Manufacturing: 2.5% Lockheed Martin Corp. $ Apparel Manufacturing: 2.5% Cintas Corp. Chemical Manufacturing: 5.5% Ashland, Inc. Monsanto Co. Construction: 5.8% D.R. Horton, Inc. Vulcan Materials Co. Department Stores: 4.7% Target Corp. Wal-Mart Stores, Inc. Energy: 4.6% Northeast Utilities System ONEOK, Inc. Financial Services: 13.0% American Express Co. Mastercard, Inc. Moodys Corp. Northern Trust Corp. Verisk Analytics, Inc.* Grocery Product Wholesalers: 4.7% Church & Dwight, Inc. Colgate Palmolive Co. Grocery Stores: 2.1% Whole Foods Market, Inc. Hospitals: 2.6% Community Health Systems, Inc.* The accompanying notes are an integral part of these financial statements. 5 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Continued) Shares COMMON STOCKS: 93.8% (Continued) Value Insurance: 5.2% American International Group, Inc.* $ Cincinnati Financial Corp. Medical Equipment & Supplies Manufacturing: 5.4% Amgen, Inc. Haemonetics Corp.* Petroleum Products: 2.3% Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing: 13.2% Abbott Laboratories Bristol Myers Squibb Co. Gilead Sciences, Inc.* IDEXX Laboratories, Inc.* Myriad Genetics, Inc.* Radio & Television Broadcasting: 2.7% CBS Corp. Rail Transportation: 2.7% Kansas City Southern Retail: 2.5% CVS Caremark Corp. Technology Services: 7.2% AT&T, Inc. Raytheon Co. Telus Corp. Tobacco Manufacturing: 2.1% Lorillard, Inc. Water, Sewage & Other Systems: 2.5% American Water Works Company, Inc. TOTAL COMMON STOCKS (Cost $6,182,486) The accompanying notes are an integral part of these financial statements. 6 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Continued) Shares REAL ESTATE INVESTMENT TRUST: 2.7% Value American Tower Corp. $ TOTAL REAL ESTATE INVESTMENT TRUST (Cost $167,819) SHORT-TERM INVESTMENT: 4.0% Money Market Fund: 4.0% Fidelity Institutional Money Market Portfolio, 0.14%1 TOTAL SHORT-TERM INVESTMENT (Cost $300,600) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost $6,650,905) Liabilities in Excess of Other Assets: (0.5)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Annualized seven day yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 7 Contravisory Strategic Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2012 ASSETS Investments in securities, at value (Cost $6,650,905) $ Receivables: Fund shares sold 26 Dividends and interest Due from advisor Prepaid expenses Total assets LIABILITIES Payables: Administration & accounting fees Audit fees Chief Compliance Officer fees Custody fees Distribution fees – Investor Class Legal fees Reports to shareholders Transfer agent fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Net asset value (unlimited shares authorized): Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 Contravisory Strategic Equity Fund STATEMENT OF OPERATIONS For the year ended December 31, 2012 INVESTMENT INCOME Dividends (net of $1,377 in foreign withholding taxes) $ Interest Total investment income EXPENSES Administration & accounting fees Investment advisory fees Transfer agent fees Registration fees Audit fees Miscellaneous expenses Chief Compliance Officer fees Legal fees Reports to shareholders Custody fees Distribution fees – Investor Class Trustee fees Insurance expense Total expenses Fees waived and expenses reimbursed ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended December 31, December 31, 2011* INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Investor Class (a)(b) Net increase in net assets derived from net change in outstanding shares – Institutional Class (a)(c) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Undistributed net investment income $ $ — * Commenced operations on June 30, 2011. The information presented is for the period from June 30, 2011 to December 31, 2011. The accompanying notes are an integral part of these financial statements. 10 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Year Ended Period Ended December 31, December 31, 2011* Investor Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions 56 Shares redeemed (b) ) ) (6 ) ) Net increase $ $ (b) Net of redemption fees of $2,114 and $1, respectively. Year Ended Period Ended December 31, December 31, 2011* Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net increase $ $ (c) Net of redemption fees of $0 and $208, respectively. * Commenced operations on June 30, 2011. The information presented is for the period from June 30, 2011 to December 31, 2011. The accompanying notes are an integral part of these financial statements. 11 Contravisory Strategic Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Year Ended Period Ended December 31, December 31, Investor Class 2011* Net asset value at beginning of year/period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ ~ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income ) ~ Total distributions ) ~ Paid-in capital from redemption fees ~ Net asset value, end of year/period $ $ Total Return % )%# RATIOS/SUPPLEMENTAL DATA: Net assets at end of year/period (millions) $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % %+ After fees waived and expenses absorbed % %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )% )%+ After fees waived and expenses absorbed % %+ Portfolio turnover rate 68
